VAN DUSEN, Circuit Judge,
concurring.
I agree with Judge Hunter’s opinion that under the Education For All Handicapped Children Act, 20 U.S.C. §§ 1401-1420 (1976), it is up to‘the states, not Congress, to establish educational goals for handicapped children. I agree also that the inflexible application of a 180-day maximum in every instance, regardless of the needs of the child or the resources available, violates the Act by preventing the proper formulation of appropriate educational goals for individual members of the plaintiff class. I write separately, however, to emphasize what I perceive to be the limited nature of our holding in this case. I believe that the class before us is narrow in scope, and that the Act, while placing numerous requirements on recipients of federal funds, makes accommodation for legitimate financial concerns of the states.
The district court stated that the plaintiff class consisted of “[a]ll handicapped school age persons in the Commonwealth of Pennsylvania who require or may require a program of special education and related services in excess of 180 days per year . . .” Armstrong v. Kline, 476 F.Supp. 583, 586 (E.D.Pa.1979). Standing alone, this definition is incomplete. It essentially states that those who are entitled to relief are those who require relief. It does not describe the nature of the handicaps of individuals who “require” programs in excess of 180 days per year.1 The district court did amplify *282this definition somewhat, however. The court described at length the characteristics of the five named plaintiffs who had been denied education in excess of 180 days per year, and concluded that they, as well as the other children in the class, fall into two categories: severely and profoundly impaired by mental retardation with other handicaps (SPI) and severely emotionally disturbed (SED). Id. at 588. The court reviewed the evidence concerning the effects of interruptions in educational programming on children in these categories, and found that some SPI and SED children, including the named plaintiffs, suffer significant setbacks when there are breaks in their educational programming. Id. at 597. Upon examination of the findings of the trial court with respect to the serious regression in skills experienced by the named plaintiffs and the difficulty with which they recoup those skills after programming interruptions, id. at 593-96, I think it is fair to refine the description of the class as follows: those school age individuals who are severely emotionally disturbed or severely and profoundly impaired and whose regression-recoupment syndrome is so severe that the traditional summer vacation period occasioned by the 180-day policy brings their overall progress for the year to a virtual standstill. I believe this characterization of the class is fair.2 Counsel for plaintiffs describes the class similarly:
“[T]he Court found that plaintiffs, because of the nature and severity of their handicapping conditions, require educational programs which are not only different from those provided to non-handicapped children, but different from those needed by most handicapped children.
“[Plaintiffs’ unique learning characteristics, together with the defendants’ 180 day rule, result in a never ending cycle of progress, interruption in programming, and regression, causing at best severely limited educational progress, and at worse, permanent and irreversible harm.”
Brief of Appellees Armstrong at 25. Thus, it is with regard to this group of handicapped children that the standard 180-day policy may not be applied. Based on the voluminous evidence presented in this case, the plaintiffs in effect have established a presumption that SED and SPI children with severe regression-recoupment problems require more than 180 days of programming per year.3
Further, in my view, our decision today prescribes an approach that recipients of funds from the Education For All Handicapped Children Act should take. Under the Act, the state educational authorities must treat handicapped children individually and must set specific educational goals. This translates, I believe, into a prohibition *283against the application of a rigid 180-day policy when devising individual plans. Thus, the state education specialists must first attempt to plan adequate programs to meet the needs of individual handicapped children without regard to an inflexible 180-day limit,4 and then must attempt to fund the programs to the maximum extent feasible. If, thereafter, the state administrators are in some instances unable due to budgetary restraints to furnish the full programs they have devised for each individual, such program cutbacks imposed by legitimate funding limitations will not in themselves place the educational authorities in noncompliance with the statute.5
In summary, I believe we must take a pragmatic view of the problem presented to us by the Education For All Handicapped Children Act. We must enforce the provisions of the Act by invalidating here the defendants’ inflexible application of a 180-day maximum policy, but we must also acknowledge that the defendants do not have unlimited resources. With these factors in mind, I concur in the remand and the judgment of the court.

. In its opinion the district court at several points referred to SED and SPI children whose regression-recoupment problem made it “impossible or unlikely that they will attain that state of self-sufficiency that they could other*282wise reasonably be expected to reach.” Armstrong v. Kline, 476 F.Supp. 583, 597 (E.D.Pa. 1979); see id. at 604. It appears to me that this description also is incomplete in defining the boundaries of the class. In this suit the district court reached a legal conclusion that the Act imposed a specific educational goal — that of maximizing self-sufficiency — for individuals who are handicapped within the meaning of the Act. In effect, the court in this description has identified class members in terms of the ultimate legal conclusion, rather than in terms of the factual attributes which place them in the class. The definition is silent as to the physical and mental characteristics which individuals must possess in order to be class members and entitled to the relief sought.


. I disagree with the view that this is a redefinition of the class and raises an issue not properly before us. See majority opinion at 271, note 1. As the majority opinion acknowledges, the class definition articulated by the district judge is incomplete on its face. Thus, I believe, we are forced to describe the class more fully in order that the concerned parties will be able to know who is bound by our decision.


. The district court made factual findings, not contested on appeal, that some SPI and SED children do not lose a significant amount of previously acquired skills when their programs are interrupted, Armstrong v. Kline, 476 F.Supp. 583, 593 (E.D.Pa. 1979), and that some SPI and SED children “return to their prebreak level in a period as short as two weeks, even when they have lost a significant amount of their skills.” Id. at 597. For these children the summer vacation period occasioned by the 180-day policy would not be detrimental. The district court recognized this, and emphasized that the evidence demonstrated that other SPI and SED children experience significant problems with both regression and recoupment. Id.


. For example, in preparing an individualized educational program (IEP) for a child who is severely emotionally disturbed and has been identified as one who experiences serious problems with regression and recoupment when his programming is interrupted, it would be presumed that the traditional summer vacation period occasioned by the standard 180-day policy of defendants would be very detrimental to his educational progress. Therefore, his IEP would most likely include programming at certain intervals throughout the summer months, in addition to that planned during the traditional school year. The defendants would be required to attempt to provide all the programming called for by the IEP. If financial restraints prevented defendants from furnishing all the programming outlined in the IEP, certain cutbacks in the IEP would be permissible (such as, for example, reductions from daily programming to programming twice a week during the summer).


. We are aware that insufficient funding may affect programs for the nonhandicapped as well as for the handicapped; the brunt of it cannot be permitted to fall more heavily on the handicapped, however. See Mills v. Board of Educ., 348 F.Supp. 866, 876 (D.D.C.1972).